Citation Nr: 0603075	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  99-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thigh injury.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served as a member of the California National 
Guard, including for a period of active duty for training 
from June 18 to October 19, 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to an initial rating in excess of 20 
percent for lumbar strain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence reveals no residual disability of a left 
thigh injury.


CONCLUSION OF LAW

A left thigh disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The multiple RO decisions issued in 
connection with the veteran's appeal have notified him of the 
evidence considered as well as the pertinent laws and 
regulations.  In addition, letters sent to the veteran, 
including one dated in December 2004, noted the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notices of record have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication, notice 
was provided prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of this claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records and service personnel 
records are associated with the claims file, as are VA and 
private medical records.  In addition, the veteran has 
undergone a VA examination to assist in answering the medical 
questions presented in this appeal.  The veteran has not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In February 1997, VA received the veteran's claim of 
entitlement to service connection for a pulled ligament of 
the left leg.

A July 1996 service medical record noted that the veteran had 
a right hamstring pull while playing baseball; it was 
determined that the injury was in the line of duty.  The 
veteran was instructed to rest, stretch, and take Ibuprofen; 
he was also told not to run for 10 days.

The Board finds that the preponderance of the evidence is 
against the veteran's left thigh service connection claim.  
While the service medical records do note an incident 
involving the right hamstring, the Board can find no evidence 
that the veteran had any injury related to the left leg 
during service.  Furthermore, while the veteran has undergone 
multiple private and VA examinations, there is no finding of 
any thigh disability, left or right, other than subjective 
complaints of right thigh pain noted on the May 2005 VA spine 
examination.  

Even assuming that this claim involves the right thigh, and 
even assuming that the veteran has made complaints of right 
thigh pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, can not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As such, the Board finds that the preponderance of the 
evidence is against this claim.

The Board has considered the veteran's statements and hearing 
testimony, which have been given weight as to his 
observations for symptoms and limitations caused by his 
disability.  However, it does not appear that the veteran is 
medically trained to offer any opinion as to causation or 
render a diagnosis.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim of service connection for a left 
thigh injury is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a left thigh injury is denied.


REMAND

By rating decision dated in August 2005, service connection 
for lumbar strain was granted.  In written argument received 
in December 2005, the veteran's representative essentially 
expressed disagreement with the 20 percent rating assigned 
for the low back disability.  While 38 U.S.C.A. § 7105(b)(1) 
requires that a notice of disagreement be filed with the 
agency of original jurisdiction, and, it would follow, the 
December 2005 argument should not be accepted as a notice of 
disagreement, the Board notes that it appears that the 
October 2005 letter accompanying the August 2005 rating 
decision was not received by the veteran.  Further, service 
connection for lumbar strain was granted by the Appeals 
Management Center (AMC) in Washington, DC., further 
complicating the matter.  At any rate, in an effort to ensue 
the veteran's rights in this matter, appropriate action, 
including issuance of a statement of the case on the issue of 
entitlement to an initial rating in excess of 20 percent for 
lumbar strain, is appropriate.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated from the 
August 2005 rating decision which granted 
service connection for lumbar strain and 
assigned a 20 percent disability rating.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal on the issue of 
entitlement to an initial rating in 
excess of 20 percent for lumbar strain.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


